UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1320


LEON STEINHARDT,

                    Petitioner - Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                    Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Ct. No. 20658-17L)


Submitted: January 27, 2020                                       Decided: February 5, 2020


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leon Steinhardt, Appellant Pro Se. Regina Sherry Moriarty, Ellen Page DelSole,
Francesca Ugolini, Tax Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Leon Steinhardt appeals the tax court’s order sustaining the Commissioner’s

collection action with respect to Steinhardt’s outstanding tax liability for the years 1998,

1999, 2000, 2001, 2008, and 2009. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the tax court. Steinhardt v.

Comm’r, Tax Ct. No. 20658-17L (T.C. Dec. 20, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2